— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated May 2, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s public assistance grant in the aid to dependent children category by 10% per month for recoupment of an overpayment. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remanded to respondents for further proceedings consistent herewith. There was no evidence in the record, beyond a conclusory statement by the “fair hearing representative” on behalf of the local agency, that petitioner’s case “was analyzed on an individual basis to determine the specific economic realities of her situation, and that, upon such an analysis, a rate of recoupment was established that did not cause undue hardship.” (See Matter of Brennin v Kirby, 79 AD2d 396, 398; see, also, Matter of Lajara v Berger, 47 NY2d 792, 794; 45 CFR 233.20 [a] [12] [i] [f¡; 18 NYCRR 352.31 [d] [4].) Accordingly, the State commissioner’s determination must be annulled, and a remand ordered so that a recoupment rate may be properly established based on the particular facts and circumstances of petitioner’s case. (See Matter of Brennin v Kirby, supra; Matter of Navarro v Blum, 74 AD2d 529, app dsmd 49 NY2d 1046.) Titone, J. P., Lazer, Mangano and Cohalan, JJ., concur.